                           Case 1:19-cv-02496-ER Document 49 Filed 05/06/20 Page 1 of 2
                                                                                                Michael D. Hoenig
                                                                                                Associate
                                                                                   DIRECT         .   .
                                                                               DIRECT FAX         .   .
                                                                                    EMAIL       mhoenig@ulmer.com


                      MEMO ENDORSED
                 May 6, 2020


                 VIA ECF

                 The Honorable Edgardo Ramos
                 Thurgood Marshall U.S. Courthouse
                 40 Foley Square
                 New York, NY 10007

                           Re:          Ohio Imaging Associates, Inc. v. Radiology Partners, Inc., et al.
                                        Case No. 1:19-cv-02496-ER

                 Dear Judge Ramos:

                         This firm represents Plaintiff Ohio Imaging Associates, Inc. ("OIA") in the referenced
                 action. We write on behalf of all parties to request an extension of the discovery deadlines in
                 the Scheduling Order and an adjournment of the Case Management Conference scheduled
                 for May 13, 2020.

                         The reason for the parties' joint request is that the COVID-19 epidemic has had a
                 significant impact on the parties’ ability to complete discovery within the current schedule. All
                 parties are medical professional companies and their attention, understandably, has focused
                 on their professional responsibilities during this difficult time. In addition, due to the social
                 distancing requirements under states’ laws, the parties are not currently able to schedule in-
                 person depositions. We therefore request an extension of the discovery deadlines as set forth
                 below:


   CLEVELAND                       Event                    Current Deadline                           New Deadline
    COLUMBUS
                  Service of requests to admit,        May 6, 2020                     August 19, 2020
    CINCINNATI
                  as well as additional
     CHICAGO      interrogatories and requests
                  for production
    NEW YORK

WASHINGTON DC     Non-Expert Depositions               June 5, 2020                    September 18, 2020
   BOCA RATON
                  Completed

                  Expert Reports Served                July 10, 2020                   October 23, 2020
   ULMER.COM

                  Rebuttal Reports Served              July 31, 2020                   November 13, 2020

                  All Discovery Complete               August 21, 2020                 December 4, 2020




                       West nd Street                          FIRM    .   .     FAX        .      .
                 Suite
                 Cleveland, OH      -
       Case 1:19-cv-02496-ER Document 49 Filed 05/06/20 Page 2 of 2




The Honorable Edgardo Ramos
May 6, 2020
Page 2


        This is the parties' third request for an extension of time. The parties previously
requested an extension of the discovery schedule in order to engage in good faith settlement
talks, and because the previous lead counsel for Plaintiff had left Ulmer & Berne LLP and new
lead counsel required additional time in order to acquaint himself with the facts of the case.
The Court granted the parties’ previous requests.

       Counsel for both parties can be available for a call at the Court's convenience to answer
any questions or address any concerns regarding the instant request. Otherwise, Your Honor's
consideration is greatly appreciated.

Respectfully submitted,

/s/ Michael D. Hoenig

768/rms/2634905

cc:    Nicholas B. Wille, Esq. (via Email)
       Lucas R. Smith, Esq. (via Email)
       Dominic J. Picca, Esq. (via Email)
       Ashleigh Karnell, Esq. (via Email)



                              The
                            The     applicationis is
                                 application         GRANTED.
                                                  GRANTED.       Discovery
                                                               The discovery shall be modified
                                                                                schedule          in accordance
                                                                                           shall be  modified in
                              with the schedule
                            accordance     with thedetailed
                                                     table on on Page
                                                              page     1 this
                                                                    1 of of this letter.
                                                                              letter.    The partiesthe
                                                                                      Furthermore,    arecase
                                                                                                           directed
                              to appear for
                            management        a case management
                                            conference               conference
                                                          scheduled for             on December
                                                                         May 13, 2020                4, 2020
                                                                                          is adjourned   to at
                              1/ :. 0 a.m.
                             11:00
                            December  a.m.
                                         4, 2020 at 11:00 a.m.

                             SO
                            SO  ORDERED.
                               ORDERED




                                         May. 06, 2020
